     Case 2:16-cv-01738-JAM-AC Document 60 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    J.L. HOWZE,                                      No. 2:16-cv-1738 JAM AC P
12                       Plaintiff,
13           v.                                        ORDER
14    A.B. OROZCO, et al.
15                       Defendants.
16

17          Plaintiff has filed a motion to expand the court’s May 20, 2020 order modifying the

18   discovery and scheduling order. ECF No. 58. He argues that because defendants were granted an

19   extension of time for discovery and dispositive motions due to COVID-19 (ECF No. 57), he

20   should be granted one as well. ECF No. 58 at 1-3. For the reasons set forth below, plaintiff’s

21   request for an extension will be denied.

22          Plaintiff seeks the same extensions he believes were provided to those defendants

23   represented by the Attorney General’s Office—an extension to make discovery requests until

24   October 19, 2020; an extension to file motions to compel until November 19, 2020; and an

25   extension to file dispositive motions until January 11, 2021. ECF No. 58 at 2-3. However,

26   plaintiff misunderstands the extensions granted by the court. The May 20, 2020 order extended

27   discovery until October 19, 2020, solely for the purpose of taking plaintiff’s deposition. ECF No.

28   57. This means that all defendants, regardless of their representation, have until October 19,
     Case 2:16-cv-01738-JAM-AC Document 60 Filed 06/23/20 Page 2 of 2

 1   2020, to depose plaintiff. The order does not extend discovery in any other manner. Similarly,
 2   all defendants were given until November 19, 2020, to file motions to compel related to plaintiff’s
 3   deposition. Id. The order did not extend the deadline for motions to compel as to any other type
 4   of discovery. Finally, the extension of the deadline to file dispositive motions until January 11,
 5   2021, applied to all parties. Id.
 6          Despite plaintiff’s contention that he too is suffering delays due to COVID-19, he fails to
 7   provide good cause as to why his request for extension should be granted. The deadline for
 8   submitting requests for discovery pursuant to Federal Rules of Civil Procedure 31 (deposition by
 9   written question), 33 (interrogatories), 34 (production of documents), and 36 (admissions) was
10   April 20, 2020 (ECF No. 47 at 5), and plaintiff does not provide any reason why he failed to file a
11   motion to extend the deadline prior to its expiration. He also fails to explain what types of
12   additional discovery requests he wishes to make, or what other currently outstanding discovery
13   disputes he would need to resolve that are not covered by the currently pending motion to compel.
14   Contrary to plaintiff’s apparent argument, a pending motion to compel does not warrant
15   extending the deadline to request further discovery. If the motion is granted, discovery will be re-
16   opened as needed for the limited purpose of ensuring plaintiff is provided any supplemental
17   discovery responses ordered, and for plaintiff to pursue sanctions if defendants fail to comply
18   with the order compelling discovery. Accordingly, his request for an extension of time as to
19   discovery will be denied.
20          As to plaintiff’s request for an extension of time to file dispositive motions, as clarified
21   above, the deadline for dispositive motions was extended for both plaintiff and defendants.
22   Plaintiff, like defendants, has until January 11, 2021, to file such motions and the request for an
23   extension is therefore moot.
24          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for an extension of time
25   (ECF No. 58) is denied.
26   DATED: June 23, 2020
27

28
                                                        2
